Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Sunwin Stevia International, Inc. (the “Company”) on Form 10-Q for the period endedJanuary 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Dongdong Lin, Chief Executive Officer of the Company, and I, Fanjun Wu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 17, 2015 By: /s/Dongdong Lin DongdongLin Chief Executive Officer March 17, 2015 By: /s/Fanjun Wu Fanjun Wu Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
